      Case 1:18-cv-11826-NMG Document 117 Filed 10/10/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


STEVEN SANDOE, individually and on
behalf of all others similarly situated,

                   Plaintiff,
                                            Case No. 1:18-cv-11826-NMG
v.

BOSTON SCIENTIFIC CORPORATION,

                   Defendant.


                SUPPLEMENTAL REBUTTAL EXPERT REPORT
                  BY JAN KOSTYUN DATED AUGUST 19, 2019


          FILED UNDER SEAL AND IMPOUNDED
      PURSUANT TO THE COURT’S ORDER AT DKT. 98
